DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, 16-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula US20190121781A1, hereinafter Kasichainula (listed in .
Regarding claim 1, Kasichainula teaches a network interface controller (Kasichainula: para. [0011-0021] and Fig. 1 and 2), comprising:
a plurality of packet transmission queues to queue a plurality of data packets for transmission, wherein the plurality of data packets are assigned to a plurality of traffic classes (Kasichainula: para. [0053-0054 & 0040] Fig. 2 and 4 the EGCL 426 includes a number of look-up queues, where each of the number of look-up queues includes a number of rows in which data packet information can be stored for retrieval by the scheduler 424. In an example, the number of look-up queues can correspond to a different traffic class where each different traffic class has a differing quality of service);
a input/output (I/O) interface for retrieving the plurality of data packets from a memory of a host computing system (Kasichainula: para. [0018] FIG. 1 networking interface system 100 can include a networking interface controller (NIC) 102 or other controller that can manage the retrieval and transmission of data at a known time);
scheduler circuitry to select a first data packet to be retrieved from the memory, wherein the first data packet is to be selected from the plurality of data packets (Kasichainula: para. [0053-0054 & 0040] Fig. 2 and 4 the EGCL 426 includes a number of look-up queues, where each of the number of look-up queues includes a number of rows in which data packet information can be stored for retrieval by the scheduler 424. In an example, the number of look-up queues can correspond to a different traffic class where each different traffic class has a differing quality of service);
direct memory access (DMA) engine circuitry to retrieve the first data packet from the memory via one of the I/O interface based on a corresponding traffic class of the first data packet (Kasichainula: para. [0014] direct retrieval of the data packet using a DMA. Para. [0030] the scheduler 104 begins executing the collective gate control list of each queue, or a single queue if only one queue exists, when the application enables the DMA by writing into DMA enable register. An internal accumulator, such as the internal packet buffer of a NIC in concert with the scheduler 104, can be used to add each row from a queue at a desired and scheduled time interval specific to the data. Data may have a specific time interval based on the requested quality of service identified for that packet), 
wherein the DMA engine circuitry is to store the first data packet in a corresponding packet transmission queue of the plurality of packet transmission queues (Kasichainula: para. [0014 & 0019] the NIC may store this retrieved data for transmission in a packet buffer 110. In an example there may be an internal packet buffer 110 for each queue in the gate control list. In an example, each packet buffer 110 may correspond with the look-up table 108 for a particular queue of the control gate list. Para. [0030] the scheduler 104 begins executing the collective gate control list of each queue, or a single queue if only one queue exists, when the application enables the DMA by writing into DMA enable register. An internal accumulator, such as the internal packet buffer of a NIC in concert with the scheduler 104, can be used to add each row from a queue at a desired and scheduled time interval specific to the data. Data may have a specific time interval based on the requested quality of service identified for that packet); and
a transmission interface to transmit the first data packet over a network at a corresponding launch time indicated by the scheduler circuitry (Kasichainula: para. [0014 & 0019] When the data has arrived in packet buffer 110, the scheduler 104 may schedule the transmission of the data in the packet buffer 110. As discussed above, the NIC 102 may transmit 106 data to another device or to a data communication channel such as an Ethernet connection).
It is noted that Kasichainula does not explicitly disclose: 
a plurality of input/output (I/O) interfaces for retrieving the plurality of data packets from a memory of a host computing system, wherein each I/O interface of the plurality of I/O interfaces is assigned to one or more of the plurality of traffic classes;
direct memory access (DMA) engine circuitry to retrieve the first data packet from the memory via one of the plurality of I/O interfaces based on a corresponding traffic class of the first data packet.
However, Singh from the same or similar fields of endeavor teaches the use of:
a plurality of input/output (I/O) interfaces for retrieving the plurality of data packets from a memory of a host computing system, wherein each I/O interface of the plurality of I/O interfaces is assigned to one or more of the plurality of traffic classes; 
(Singh: [0041] Referring again to FIG. 2B, virtual switch 270 can determine a virtual machine to process the received packet and allocate the received packet to a virtual interface among virtual interfaces 278-0 to 278-m. For example, virtual switch 270 can identify a destination VM using switch logic (e.g., match action tables) to allocate the packet to the virtual interface associated with the destination virtual machine. A map action table can map a priority queue of virtual switch 270 to a VM and its destination priority queue. A virtual interface can be associated with a single VM or multiple VMs. The packet can be allocated to the same priority queue (e.g., virtio ring or simple ring buffer) of the destination VM via a virtual interface. para. [0040-0042 & 0054-0055] The poll mode driver used by a virtual machine (VM) can poll for available packets via virtual interfaces 278-0 to 278-m)
direct memory access (DMA) engine circuitry to retrieve the first data packet from the memory via one of the plurality of I/O interfaces based on a corresponding traffic class of the first data packet (Singh: para. [0041-0042 & 0066] Virtual switch 270 can identify a destination VM and copy the packet into same priority queue of destination VM (e.g. using a DMA operation)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Singh in the apparatus of Kasichainula. One of ordinary skill in the art would be motivated to do so for provide a quality of service (QoS) ingress traffic management approach for high-speed packet input/output (I/O) systems (Singh: para. [0022]).

Regarding claim 2, Kasichainula and Singh teach the network interface controller of claim 1, wherein the plurality of I/O interfaces comprise:
a first I/O interface (Singh: para. [0041-0042] A map action table can map a priority queue of virtual switch 270 to a VM and its destination priority queue. A virtual interface can be associated with a single VM or multiple VMs. The packet can be allocated to the same priority queue (e.g., virtio ring or simple ring buffer) of the destination VM via a virtual interface. para. [0053] priority 0 memory buffer can receive highest priority packets received from all ports 0 to N. Priority 1 memory buffer can receive a next highest priority level packets from all ports 0 to N) for express traffic (Kasichainula: para. [0016-0017] express packets with high priority); and
a second I/O interface (Singh: para. [0041] A map action table can map a priority queue of virtual switch 270 to a VM and its destination priority queue. A virtual interface can be associated with a single VM or multiple VMs. The packet can be allocated to the same priority queue (e.g., virtio ring or simple ring buffer) of the destination VM via a virtual interface. para. [0053] priority 0 memory buffer can receive highest priority packets received from all ports 0 to N. Priority 1 memory buffer can receive a next highest priority level packets from all ports 0 to N) for best-effort traffic (Kasichainula: para. [0016-0017] best effort traffic with low priority). One of ordinary skill in the art would be motivated to do so for provide a quality of service (QoS) ingress traffic management approach for high-speed packet input/output (I/O) systems (Singh: para. [0022]).

Regarding claim 3, Kasichainula and Singh teach the network interface controller of claim 2, further comprising: a first read request queue (Kasichainula: para. [0034] the scheduler 104 will read the first row of queue-0 and first row of queue-1 and through the information provided by the enhanced gate control list for each queue) associated with the first I/O interface (Singh: para. [0041-0042] poll mode driver used by a virtual machine (VM) can poll for available packets via virtual interfaces 278-0 to 278-m), wherein the first read request queue is for express traffic (Kasichainula: para. [0016-0017] express packets with high priority); and
a second read request queue (Kasichainula: para. [0034] the scheduler 104 will read the first row of queue-0 and first row of queue-1 and through the information provided by the enhanced gate control list for each queue) associated with the second I/O interface (Singh: para. [0041-0042] poll mode driver used by a virtual machine (VM) can poll for available packets via virtual interfaces 278-0 to 278-m), wherein the second read request queue is for best-effort traffic (Kasichainula: para. [0016-0017] best effort traffic with low priority). One of ordinary skill in the art would be motivated to do so for provide a quality of service (QoS) ingress traffic management approach for high-speed packet input/output (I/O) systems (Singh: para. [0022]).

Regarding claim 4, Kasichainula and Singh teach the network interface controller of claim 1, wherein the scheduler circuitry to select the first data packet to be retrieved from the memory is further to: select the first data packet from the plurality of data packets based on the corresponding traffic class of the first data packet (Kasichainula: para. [0054-0055 & 0025] the number of look-up queues can correspond to a different traffic class where each different traffic class has a differing quality of service. In this example, the scheduler 424 can compare a front-of-queue data packet in each of the number of look-up queues and pre-fetches a queue data packet with a scheduled launch time matching the current time of the scheduler 424. The scheduler 424 may also compare a front-of-queue data packet in each of the number of look-up queues and pre-fetches a queue data packet where a sum of the scheduled launch time and transmit time of the queue data packet does not conflict with a scheduled launch of a future scheduled data packet).

Regarding claim 5, Kasichainula and Singh teach the network interface controller of claim 4, wherein the scheduler circuitry to select the first data packet from the plurality of data packets based on the corresponding traffic class of the first data packet (Kasichainula: para. [0054-0055 & 0025] the number of look-up queues can correspond to a different traffic class where each different traffic class has a differing quality of service. In this example, the scheduler 424 can compare a front-of-queue data packet in each of the number of look-up queues and pre-fetches a queue data packet with a scheduled launch time matching the current time of the scheduler 424. The scheduler 424 may also compare a front-of-queue data packet in each of the number of look-up queues and pre-fetches a queue data packet where a sum of the scheduled launch time and transmit time of the queue data packet does not conflict with a scheduled launch of a future scheduled data packet)is further to:
select the first data packet from the plurality of data packets based on a prefetch timer for the corresponding traffic class of the first data packet (Kasichainula: para. [0014 & 0034 & 0041] the NIC can perform direct memory accesses (DMAs) of the data at predetermined time, called pre-fetch time, before the launch time of the packet. Using DMAs allows the payload of the data packet to be directly fetched without going through descriptors or the CPU).
Regarding claim 6, Kasichainula and Singh teach the network interface controller of claim 5, wherein the scheduler comprises a plurality of prefetch timers for the plurality of traffic classes (Kasichainula: para. [0044 & 0014 & 0034 & 0041] where the launch and pre-fetch times of packets listed in various queues was compared between the queues by the scheduler).

Regarding claim 7, Kasichainula and Singh teach the network interface controller of claim 4, wherein the scheduler circuitry comprises a mapping register to map a plurality of virtual local area networks (VLANs) to the plurality of traffic classes, wherein the plurality of VLANs are assigned to the plurality of packet transmission queues.
(Kasichainula: para. [0017] multiple queues enables various traffic classes and distinction between express packets with high priority and best effort traffic with low priority. In an example, express packets can be mapped to a Queue-1 and the Queue-1 may be mapped to an express traffic class (TC1). The data flow on TC1 can be routed on a channel of the networking component called Virtual Channel 1 which can be reserved for real-time traffic. The use of virtual local area networks (VLAN) identifiers can enable mapping of VLAN to traffic class (TC) to virtual channel (VC). These mappings provide low latency paths for the time sensitive real-time data. Use of VLAN to map traffic class can further ensure QoS all the way from application to the Ethernet wires, WiFi antenna, or other internet communication hardware. Best effort traffic with low priority can be mapped to traffic class 0 (TC0) and can be routed on virtual channel 0 (VC0) which is shared with numerous other input/output devices. The best effort traffic is used for non-time-critical traffic and the latencies are not guaranteed)

Regarding claim 8, Kasichainula and Singh teach the network interface controller of claim 1, wherein the DMA engine circuitry comprises: a descriptor DMA engine to retrieve a plurality of descriptors corresponding to the plurality of data packets (Singh: para. [0034 & 0029-0034] CPU cores 256-0 to 256-K can be used to process packets associated with any of descriptor rings 252-0 to 252-n. A CPU core can apply any packet admission polling policy such as strict priority, weighted round robin, etc. A core's polling cycle can be adjusted to poll higher priority descriptor ring more frequently than a lower priority queue. Using strict priority policy, the packets will be polled from the queues and eventually, will enter into the system in the order of their priorities); and a data DMA engine to retrieve a plurality of data payloads corresponding to the plurality of descriptors (Kasichainula: para. [0041-0042] payload size may be useful for identifying the appropriate amount of data that may be retrieved for a transmit buffer or transmitted within a particular time frame). One of ordinary skill in the art would be motivated to do so for polling rate can be adjusted based on priority level or packets or volume of packets (Singh: para. [0022]).

Regarding claim 10-14, Kasichainula teaches at least one non-transitory machine-readable storage medium having instructions stored thereon (Kasichainula: para. [0084 & 0015] A module as used herein refers to any combination of hardware, software, and/or firmware. As an example, a module includes hardware, such as a micro-controller, associated with a non-transitory medium to store code adapted to be executed by the micro-controller), wherein the instructions, when executed on circuitry of a network interface controller (Kasichainula: para. [0011-0021] and Fig. 1 and 2), cause the circuitry to: and Kasichainula and Singh disclose all the limitations as discussed in the rejection of claims 1-2, 4-5 and 8, therefore nt-CRM claims 10-14 are rejected using the same rationales.

Regarding claims 16-18, Kasichainula teaches a method performed by a network interface controller (Kasichainula: para. [0011-0021] and Fig. 1 and 2), comprising: and Kasichainula and Singh disclose all the limitations as discussed in the rejection of claims 1-2, 4 and 8, therefore method claims 16-18 are rejected using the same rationales.

Regarding claims 21-24, Kasichainula teaches a computing device for transmitting a plurality of data packets over a network (Kasichainula: para. [0011-0021] and Fig. 1 and 2), comprising: a host processor; (Kasichainula: para. [0076-0077] processor) a memory (Kasichainula: para. [0076-0077] memory); and a network interface controller (Kasichainula: para. [0076-0077 & 0011] NIC), comprising: and Kasichainula and Singh disclose all the limitations as discussed in the rejection of claims 1-3 and 8, therefore method claims 21-24 are rejected using the same rationales.
Allowable Subject Matter
Claims 9, 15, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramanian US 11159445 B1 teaches channel-0 through channel-2 are connected to an interface of a first endpoint (e.g., Eth-4 endpoint Ethernet interface), and channel-3 through channel-5 are connected to an interface of a second endpoint (e.g., Eth-5 extended endpoint Ethernet interface). DMA best effort queue and DMA reserved queue.
Tanaka et al. US 20140365705 A1 [0104] The bus interface unit 132 exchanges (interfaces) the data of one transfer unit inputted from the priority determination unit 131 with the bus arbiter 70 based on protocol of DMA in the image processing device 1.
Bruce et al. US 9952991 B1 (31) A DQG 300 contains a Descriptor Group Tag Number 301 used for as a reference in tracing the Descriptor Queue Group. This is also useful in abort and/or suspend or recovery stages of the Descriptor Queue Group monitored by the processor. A DQG 300 also contains the sequence information 302 which includes the Fetching priority number and the DMA engine service priority number which is used by the DMA engine to trace and re-arrange the service priority sequence of this descriptor queue group along with other descriptor queue groups in a Descriptor Link.
Norman et al. US 20210263866 A1 teaches in para. [0038] FIG. 7 is a functional block diagram of the operations of host interface circuit 325 (e.g., an implementation of any of host interface circuits 390-1 to 390-n) in memory channel controller 205, according to one embodiment of the present invention. As shown in FIG. 7, host interface circuit 325 may have (i) a host interface portion, including physical and link layers 501 and 502, providing one or more customary host interfaces to receive memory access requests from one or more host processors; (ii) direct memory access (DMA) circuit 503.
Thodiyil US 6956818 B1 teaches a third quality of service may be appropriate for a “best effort” type of traffic that reacts little to time (if any). Descriptors of this type of data (eg, email, file backup) can be stored in a host queue named queue 3. Finally, low priority packets (eg, packets containing network management data) may be represented by descriptors placed in a queue named queue 4.
Oge et al. US 20200296050 A1 teaches [0154] The prefetch unit 20 is configured to prefetch a scheduling entry corresponding a future time period in advance from scheduling information including one or more entries. In other words, the prefetch unit 20 prefetches the entry 34D corresponding to the future maintaining timing coming after the current time, in the transmission scheduling information 34A. In other words, the prefetch unit 20 prefetches the entry 34D serving as a target of transmission control in the future timing coming after the current time. The term “prefetching” means reading the entry 34D serving as a target of transmission control at the future time coming after the current time, in advance before the future time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468